Citation Nr: 0409031	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  03-13 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1982 to August 
1985.

This case comes before the Board of Veterans' Appeals (Board) 
from a January 2002 RO decision which denied service 
connection for bilateral hearing loss and tinnitus.  A 
hearing was scheduled at the RO for July 2003, but prior to 
the hearing the veteran submitted a written request to cancel 
the hearing.


FINDINGS OF FACT

1.  Bilateral hearing loss began many years after service, 
and was not caused by any incident of service.

2.  Tinnitus began many years after service, and was not 
caused by any incident of service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2003).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from August 
1982 to August 1985.  His military occupational specialty was 
equipment record and parts specialist, and he had no combat 
service.  His service medical records show no complaints, 
findings, or diagnosis of hearing loss or tinnitus.  No 
hearing loss was shown on his entrance examination from May 
1982.  No hearing loss was shown on a reference audiogram in 
November 1983, when the veteran was working in the motor 
pool.  His service separation examination from June 1985 
shows no hearing or ear abnormalities, and in an accompanying 
medical history form the veteran denied a history of hearing 
loss.

Various medical records in the 1990s note a back injury and 
mention that the veteran worked as a truck driver, which 
included warehouse work and making deliveries.

Private medical records dated in April 1997 show the veteran 
complaining of intermittent tinnitus in his right ear for the 
previous six months.  He stated that his tinnitus sounded 
like a machine gun.  He was noted as having good hearing 
bilaterally, with audiometry showing borderline mild 
sensorineural hearing loss in the low frequencies to normal 
hearing in the high frequencies bilaterally.  He was 
indicated as having good symmetry, with a speech reception 
threshold of 15 decibels bilaterally.  His speech 
discrimination was 100 percent bilaterally.  Tympanic 
reflexes were indicated as being normal.  The examiner's 
assessments were minimal low frequency hearing loss 
bilaterally, good hearing symmetry, and normal middle ear 
function bilaterally.

Private medical records dated in March 1998 show the veteran 
complaining of bilateral tinnitus which was worse in his 
right ear.  Audiometric testing showed mild sensorineural 
hearing loss in both ears.  The examiner's assessments were 
left ear hearing levels which were unchanged since April 
1997, right ear hearing levels which had become worse since 
April 1997 (although some inconsistencies were noted which 
could suggest a functional overlay in the right ear), and 
absent reflexes in the right ear.  

In November 1999, the veteran was given a VA audiology 
examination.  He said he had bilateral hearing loss since 
service.  He said that he was in the artillery unit and was 
around loud cannon, but did wear ear protection.  He also 
reported intermittent tinnitus since service, which was worse 
in his right ear.  He reported no history of head trauma or 
ear infections.  He stated that he had migraines a few times 
a month for the past several years and also experienced 
dizziness a few times a month for the past several years.  
Audiological examination indicated that the puretone decibel 
thresholds in the right ear, at the frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz, were 35, 40, 40, 40, and 45 
decibels, respectively.  The puretone decibel thresholds in 
the left ear, at the frequencies of 500, 1000, 2000, 3000, 
and 4000 Hertz, were 25, 30, 30, 30, and 35 decibels, 
respectively.  Speech recognition scores, using the Maryland 
CNC test, were 86 percent in the right ear and 84 percent in 
the left ear.  The diagnosis was bilateral sensorineural 
hearing loss.

In December 1999, the veteran was given a VA ear disease 
examination.  He complained of tinnitus and difficulty 
hearing.  It was noted that audiometric examination showed 
bilateral sensorineural hearing loss.  Physical examination 
of the ears was normal.  The examiner's diagnoses were 
tinnitus by history, no active ear disease, and bilateral 
sensorineural hearing loss.  

Private medical records dated in April 2002 show the veteran 
reporting that he worked with explosives during service.  He 
said that he was examined during service and was found to 
have hearing loss and a perforated tympanic membrane.  He 
reported that he presently heard constant noise in his ears.  
Following audiological testing, he was found to have 
sensorineural hearing loss.    

In a letter dated in April 2002, Dr. Hector Correa Gonzalez 
stated that he had first seen the veteran that month with 
complaints of bilateral hearing loss and severe left tinnitus 
since service.  On examination, sensorineural hearing loss 
was noted.  The doctor's assessment was that the veteran's 
right ear hearing had become worse since his last audiogram 
of record in March 1998, but his left ear hearing was the 
same.  

In an April 2003 letter, Dr. Correa Gonzalez stated that the 
veteran said he was exposed to noise from blast explosions 
while he was in the military.  Dr. Correa Gonzalez said that 
exposure to this type of noise could cause hearing loss 
primarily in high frequencies, as with the veteran's hearing 
loss, and could also cause tinnitus which could be permanent 
in nature.

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statement of the case, the veteran has been notified of the 
evidence necessary to substantiate his claims for service 
connection for bilateral hearing loss and tinnitus.  Relevant 
medical records have been obtained and VA examinations have 
been provided.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Service connection may be granted for disability due to 
disease or injury which was incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R.  
§ 3.303.

Service connection will be presumed for certain chronic 
diseases, including sensorineural hearing loss, which become 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; 
the thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the veteran did not have combat service, 
and thus the provisions of 38 U.S.C.A. § 1154, concerning 
service connection for disabilities related to combat, are 
inapplicable.

Review of the veteran's service medical records from his 1982 
to 1985 active duty, including the separation examination, 
indicates that there were no complaints, findings, or 
diagnosis of hearing loss or tinnitus.  There is no evidence 
of hearing loss within the year after service, as required 
for a presumption of service connection.  In fact, there is 
no evidence of hearing loss or tinnitus until 1997, many 
years after service.  In 1997 the veteran was seen for a 
complaint of tinnitus for the past 6 months, and some hearing 
loss was noted at that time.  Later medical records show a 
bilateral hearing loss disability (under the standards of 
38 C.F.R. § 3.385) and complaints of tinnitus.  

While the veteran argues that his hearing loss and tinnitus 
are due to noise exposure in service, as a layman he has no 
competence to give a medical opinion on diagnosis or etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The Board finds that the negative service medical records, 
and the large gap of time after service without evidence of 
the hearing loss and tinnitus, are persuasive evidence that 
the current conditions are not related to service.  In a 2003 
statement, Dr. Correa Gonzalez said that the veteran's noise 
exposure in service may cause hearing loss in high 
frequencies along with tinnitus.  The Board finds this 
opinion to be speculative in nature, as it only indicates the 
possibility of a link between claimed service noise exposure 
and current hearing loss and tinnitus, and does not state 
that the current conditions are affirmatively caused by in-
service noise exposure.  It should be noted that even the 
reasonable doubt doctrine does not permit service connection 
based on pure speculation.  See 38 C.F.R. § 3.102.  Moreover, 
given the lack of proven predicate facts, an opinion stating 
that the veteran's current hearing loss and tinnitus are due 
to noise exposure in service would lack probative value, as 
such an opinion would be based on the veteran's self-reported 
and unsubstantiated history, and would also be inconsistent 
with historical records which are negative for the conditions 
until many years after service.  See Cahall v. Brown, 7 
Vet.App. 232 (1994); Reonal v. Brown, 5 Vet.App. 458 (1993).  

The Board acknowledges that the veteran had some noise 
exposure in service.  Yet he also had extensive noise 
exposure before and after service.  He no doubt had 
significant occupational noise exposure in his post-service 
job as a truck driver. Like every other civilian, he has also 
been exposed to loud noise from airplanes, vehicle sirens, 
road work, building demolition and construction, croud noises 
at sporting and music events, fireworks, and countless other 
sources.  It is unrealistic to say that his exposure to loud 
noise was isolated to the time he was in service, and given 
the circumstances of this case (no evidence of hearing loss 
or tinnitus in service or for many years later) it would be 
unwarranted conjecture to attribute his current hearing loss 
and tinnitus to service noise exposure.  

The weight of the credible evidence demonstrates that the 
veteran's bilateral hearing loss and tinnitus began many 
years after his active duty and were not caused by any 
incident of service.  The conditions were neither incurred in 
nor aggravated by service.  As the preponderance of the 
evidence is against the claims for service connection for 
bilateral hearing loss and tinnitus, the benefit-of-the-doubt 
rule does not apply, and the claims must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



